Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 7/2/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-9 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for filtering milk, the method comprising: filtering milk with a wide-pore filter to produce a wide-pore retentate and a wide-pore permeate, wherein the wide-pore retentate comprises casein and beta-lactoglobulin; ultra-filtering the wide-pore permeate to produce an ultra-filtered retentate and an ultra-filtered permeate, wherein the ultra-filtered retentate comprises alpha-lactalbumin; nano-filtering the ultra-filtered permeate to produce a nano-filtered retentate and a nano-filtered permeate, wherein the nano-filtered retentate comprises lactose; performing reverse osmosis on the nano-filtered permeate to produce a reverse osmosis retentate and a reverse osmosis permeate; and combining at least a portion of two or more of the wide-pore retentate, the ultra-filtered retentate, the reverse osmosis retentate, and the reverse osmosis permeate to produce an alpha-filtered milk product.
The closest prior art of Dunker et al. (US 2004/0040448) teaches a method of filtering, however, fails to expressly teach combining at least a portion of two or more of the wide-pore retentate, the ultra-filtered retentate, the reverse osmosis retentate, and the reverse osmosis permeate to produce an alpha-filtered milk product.
The secondary references of record do not teach or suggest the combined limitations not taught by Dunker et al. (US 2004/0040448).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 6, 2021